16‐2950‐bk 
In re: Residential Capital, LLC 
                                                                                                  
                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                          
                                 SUMMARY ORDER 
 
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.   
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 
32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER 
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).    A PARTY CITING TO A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
 
                    At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
City of New York, on the 4th day of October, two thousand seventeen. 
 
PRESENT:   
                    DENNY CHIN, 
                    CHRISTOPHER F. DRONEY, 
                               Circuit Judges, 
                    JANE A. RESTANI, 
                               Judge.*   
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

IN RE: RESIDENTIAL CAPITAL, LLC, 
                         Debtor, 
 
MICHAEL EDWARD BOYD, 
                         Plaintiff‐Appellant, 
 
                          v.                                                 16‐2950‐bk 
 

*  Jane A. Restani, Judge for the United States Court of International Trade, sitting by 
designation. 
 
RESCAP BORROWER CLAIMS TRUST, 
                               Defendant‐Appellee. 
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     Michael Edward Boyd, pro se, Soquel, 
                                                             California. 
 
FOR DEFENDANT‐APPELLEE:                                      Norman S. Rosenbaum, Jordan A. Wishnew, 
                                                             Jessica J. Arett, Morrison & Foerster LLP, New 
                                                             York, New York. 
 
                    Appeal from the United States District Court for the Southern District of 

New York (Castel, J.). 


                    UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.   

                    Plaintiff‐appellant Michael Edward Boyd, proceeding pro se, appeals from 

the district courtʹs judgment entered July 29, 2016, affirming an order of the bankruptcy 

court for the Southern District of New York (Glenn, B.J.).    Boyd filed a proof of claim 

with the bankruptcy court based on claims he raised in a 2011 lawsuit in the Northern 

District of California against GMAC Mortgage, LLC (ʺGMACMʺ), the servicer of loans 

secured by mortgages on two of Boydʹs California properties.    The Northern District of 

California dismissed the claims, the Ninth Circuit affirmed, and the Supreme Court 

denied certiorari.    The bankruptcy court sustained the objection of defendant‐appellee 

ResCap Borrower Claims Trust (the ʺTrustʺ) to Boydʹs proof of claim in an order entered 

                                                                 2
September 8, 2015, concluding that his claim was barred by res judicata.    We assume the 

partiesʹ familiarity with the underlying facts, the procedural history of the case, and the 

issues on appeal. 

               On appeal, Boyd argues principally that the bankruptcy court lacked 

jurisdiction to resolve his state law claims.    Boyd also seeks review of the New York 

district courtʹs denial of his motion to transfer the case to the California district court.     

               ʺIn an appeal from a district courtʹs review of a bankruptcy court decision, 

we review the bankruptcy court decision independently, accepting its factual findings 

unless clearly erroneous but reviewing its conclusions of law de novo.ʺ    In re Enron Corp., 

419 F.3d 115, 124 (2d Cir. 2005) (quoting In re AroChem Corp., 176 F.3d 610, 620 (2d Cir. 

1999)). 

               We agree with the district court that the bankruptcy court had jurisdiction 

over Boydʹs claim.    A bankruptcy courtʹs ʺpower to enter appropriate orders and 

judgments . . . hinges on whether the proceeding is core or related.ʺ    In re CBI Holding, 

Co., 529 F.3d 432, 460 (2d Cir. 2008) (citation and internal quotation marks omitted).   

Core proceedings include ʺallowance or disallowance of claims against the estate.ʺ    28 

U.S.C. § 157(b)(2)(B).    A claimant who files a proof of claim with the bankruptcy court 

ʺtriggers the process of ʹallowance and disallowance of claims,ʹ and, therefore, a creditor 

who files such a claim subjects itself to the bankruptcy courtʹs equitable jurisdiction in 


                                                3
proceedings affecting that claim.ʺ    In re CBI Holding, 529 F.3d at 466 (citation omitted).   

When Boyd filed a proof of claim with the bankruptcy court in 2011, he ʺinvoke[d] the 

special rules of bankruptcy concerning objections to the claim.ʺ    In re S.G. Phillips 

Constructors, Inc., 45 F.3d 702, 706 (2d Cir. 1995) (citation and internal quotation marks 

omitted).    Boydʹs proof of claim was based on his state law claims, and by filing the 

proof of claim, he submitted to the jurisdiction of the bankruptcy court.    Hence, the 

bankruptcy court had jurisdiction over Boydʹs claim. 

              We also agree with the district courtʹs denial of Boydʹs request to transfer 

his appeal to the Northern District of California.    Appeal is permitted only ʺto the 

district court for the judicial district in which the bankruptcy judge is serving,ʺ in this 

case, the Southern District of New York.    See 28 U.S.C. § 158(a).    Boyd failed to put 

forth any argument in support of his challenge to the denial of venue transfer.   

Accordingly, the district court did not err in denying transfer.   

                                              . . .   

              We have considered Boydʹs remaining arguments and find them to be 

without merit.    Accordingly, we AFFIRM the judgment of the district court. 

 
                                           FOR THE COURT:   
                                           Catherine OʹHagan Wolfe, Clerk 




                                               4